104 Ga. App. 854 (1961)
123 S.E.2d 198
REPUBLIC OF CUBA
v.
DIXIE PAINT & VARNISH COMPANY, INC., et al.
39144.
Court of Appeals of Georgia.
Decided November 27, 1961.
Adams, Adams & Brennan, Edward T. Brennan, for plaintiff in error.
Connerat, Dunn, Hunter, Cubbedge & Houlihan, J. P. Houlihan, Jr., Robert J. Duffy, John W. Hendrix, contra.
NICHOLS, Presiding Judge.
This case is controlled by the principles of law recognized in the first division of the case of Republic of Cuba v. Arcade Bldg. of Savannah, ante. However, in this case a suggestion of sovereign immunity was filed in the trial court wherein the sovereign immunity of the Republic of Cuba was recognized by the State Department. Under such circumstances the trial court was without further jurisdiction of the case and the attachment should have been dismissed. The further proceedings were nugatory.
Judgment reversed. Frankum and Jordan, JJ., concur.